Per Curiam.

Plaintiff-respondent has shown no facts indicating that the failure of her attorney to demand a jury at the time a note of issue was served and filed placing the case on the calendar was due to excusable error, and that it was not plaintiff’s intention to waive a jury trial. Moreover, the relief is sought by plaintiff over 16 months from the date that the case was placed on the calendar and to grant such relief at this late date would prejudice defendant’s rights.
The order granting discovery and inspection should be affirmed, with $10 costs and taxable disbursements. No opinion.
The order granting plaintiff’s application for leave to file jury demand nunc pro tunc should be unanimously reversed upon the law and facts, with $10 costs and taxable disbursements to appellant, and motion denied.
Pette, Hart and Di Giovanna, JJ., concur.
Order granting discovery affirmed, etc. Order granting leave to file jury demand reversed, etc.